Title: To Benjamin Franklin from Archibald Douglas, 18 June 1777
From: Douglas, Archibald
To: Franklin, Benjamin



Sir
Sherburgh June 18th 1777
This comes to let you know the situation we are in at this time; I am now lying in Sherburgh with the said Prize that Capt. John Burnell informed you of and do not know at this time what will be done with her for we have lost our Captain as Mr. De Shumpry as informed you and what to do with the Schooner Privateer I cannot tell for we have sent all our Navigators home in Prizes that we have taken. Mr. Droit [Drouet] informs me that he can [?] get me one or two Men that can navigate the Vessel home if we can get Liberty from the Comissary. Our People seems greatly against going in the Vessel on account of the Lost of our Captain so I am in hopes that your Honour will look a little in to it for the Preservation of the Owners or other ways I shall be obliged to leave her here and make the best of my way to America and do all in power that I can for the People in the same way for as at this time I have very little hopes of getting any thing for the Prize we have brought into the harbour for am informed that the Admiltry will not let us sell it in the Harbour and if we go out in the Channel we certainly shall be taken for I am informed there are two kings Cutters cruizing off the harbour on purpose to take us. I have nothing more to add at present but I am in hopes your honour will send an answer by the first Post how I shall Act. Your humble Servant
Archibald Douglas


N.B. Our Captain had the Commission in his Pocket when he was taken and I have no Commission to go home with the Vessel unless you will grant me one.
AD

  
Addressed in another hand: A Monsieur / Monsieur Le Docteur / frankling Maison de Mr / Chaumont a Passis / Pres Paris.
Notation: A. Douglas Sherburg 18. June 77.
